Name: Commission Regulation (EC) No 1765/1999 of 10 August 1999 amending Regulation (EC) No 2198/98 increasing to 2 300 125 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: trade policy;  trade;  plant product;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 11. 8. 1999L 211/22 COMMISSION REGULATION (EC) No 1765/1999 of 10 August 1999 amending Regulation (EC) No 2198/98 increasing to 2 300 125 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 1253/ 1999 (2), and in particular Article 5 thereof, (1) Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 39/1999 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; (2) Whereas Commission Regulation (EC) No 2198/98 (5), as last amended by Regulation (EC) No 1631/1999 (6), opened a standing invitation to tender for the export of 1 800 108 tonnes of barley held by the German inter- vention agency; whereas, Germany informed the Commission of the intention of its intervention agency to increase by 500 017 tonnes the quantity for which a standing invitation to tender for export has been opened; whereas the total quantity of barley held by the German intervention agency for which a standing invita- tion to tender for export has been opened should be increased to 2 300 125 tonnes; (3) Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quant- ities in store; whereas Annex I to Regulation (EC) No 2198/98 must therefore be amended; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2198/98 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 2 300 125 tonnes of barley for export to third countries, with the exception of the United States of America, Canada and Mexico. 2. The regions in which the 2 300 125 tonnes of barley are stored are stated in Annex I to this Regulation.; 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1999. For the Commission Monika WULF-MATHIES Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 277, 14.10.1998, p. 9. (6) OJ L 194, 27.7.1999, p. 7. EN Official Journal of the European Communities11. 8. 1999 L 211/23 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg/Niedersachsen/ Bremen/Nordrhein-Westfalen 787 888 Hessen/Rheinland-Pfalz/Baden-WÃ ¼rttemberg/ Saarland/Bayern 168 854 Berlin/Brandenburg/Mecklenburg-Vorpommern 667 818 Sachsen/Sachsen-Anhalt/ThÃ ¼ringen 675 565